DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-8, 11-15, 18, 20-22, and 24-26 have been examined. Claims 1-8, 11, 20-22, and 24-26 are rejected. Claims 12-5 and 18 are indicated as allowed. This Office action is responsive to the amendment filed on December 2, 2020, which has been entered in the above identified application.

Claim Objections
3.	Claim 26 is objected to because of the following informalities:
a.	Claim 26 recites the limitation “wherein the first tile displays the information for both the first data point and the second point, wherein the first tile displays the information for both the first data point and the second point” in [lines 3-5]. It appears the same limitation is recited twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-5, 8, 11, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall (U.S. Patent No. 7,954,064), in view of Pang (U.S. Patent No. 10,452,757), and further in view of Santoro et al (U.S. Patent No. 7,987,431).

Claims 1-5, 8, 11, 21-22, 24-26 (Method)Claim 20 (Computer-Readable Device)
6-1	Regarding claims 1 and 20, Forstall teaches the claim comprising: providing, by a processor, a user interface comprising a plurality of tiles, wherein each tile of the plurality of tiles corresponds to one of a plurality of applications, by disclosing displaying on dashboards, a plurality of widgets [column 6, lines 14-17; column 20, lines 35-48; column 21, lines 41-46 figure 8] that correspond to applications [column 2, lines 9-12].
	Forstall teaches determining that the user interface comprises a first section including both a first tile and a second tile, by disclosing displaying multiple widgets in a dashboard [figure 8].
	Forstall teaches… receiving a first selection of the first tile from the first section of the user interface;… receiving an indication to move the first tile from the first section of the user interface to a second section of the user interface, by disclosing that widgets can be dragged between dashboard environments [column 21, lines 62-65; column 27, lines 43-44]. A display area for a dashboard can be [column 23, lines 17-22]. Widgets inherit the same attributes or properties as the display area of a dashboard environment to maintain a uniform appearance between the display area and the widget [column 23, lines 22-26]. Users can also specify one or more rules to be associated with a dashboard environment, including rules for controlling content that is displayed or used by a widget [column 23, lines 56-57].
	Forstall teaches determining that the second section is associated with tiles that comprise a second selection of information different from the first selection of information; modifying, by the processor, a visual appearance of the first tile, responsive to receiving the indication to move the first tile, from displaying the first selection of information associated with the first application to displaying the second selection of information associated with the first application; and providing, by the processor, the user interface including the modified visual appearance of the first tile including the second selection of information… upon receiving a confirmation of the move of the first tile to the second section, by disclosing that widgets that are dragged and dropped from a first dashboard environment to a second dashboard environment will conform to any rules associated with the second dashboard environment [column 24, lines 48-58]. Widgets inherit the same attributes or properties as the display area of a dashboard environment to maintain a uniform appearance between the display area and the widget [column 23, lines 22-26; column 27, lines 45-48].
	Fostall does not expressly teach both the first tile and the second tile corresponding to a same user account of a first application of the plurality of applications, wherein the first tile includes information from a first record of the user account, wherein the second tile includes information from a second record of the user account. Pang discloses displaying various tiles, where each tile represents a software component of an application running on a particular server [column 11, lines 24-27; figure 4]. A [column 11, lines 30-38]. A user has an account with the FSCM application and may log-on to access content [column 11, lines 56-58]. Thus, content from each of the tiles representing a component of the FSCM application belong to a user account. This would allow the user to simultaneously see different information from a user account of the same application without having to switch between views. Since Forstall discloses that users may want to select what content to display in certain widgets [Forstall, column 23, lines 56-57], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to open multiple widgets displaying different information from a user account of the same application, as taught by Pang. This would allow the user to simultaneously see different information from the same application without having to switch between views.
Forstall-Pang do not expressly teach wherein the first tile includes functionality that receives updated information about the first record from a user, and provides the updated information to the first application that updates the first record of the user account;... requesting updated information associated with the first application that is displayed in the first tile responsive to receiving the selection and providing the updated application upon receiving a confirmation of the move of the first tile to the second section. Santoro discloses an interface having a plurality of tiles [figure 1]. Tiles provide the user with access to the underlying information, whether that data be a hierarchical menuing system leading the user to a different level or tiles, a word processing file stored on a local area network, a spreadsheet stored locally on a user’s computer, HTML file on the Internet, or a television signal [column 11, line 65 to column 12, line 6]. Thus, the tiles allow the user to provide updated information, such as editing data in a word processing file or spreadsheet. A user may click a tile to cause it to immediately refresh its contents [column 12, lines 7-14]. This would allow the user to easily 

6-2.	Regarding claim 2, Forstall-Pang-Santoro teach all the limitations of claim 1, wherein the indication to move comprises a drag indication of the first tile from the first section, and the confirmation comprises a drop indication of the first tile onto the second section of the user interface, by disclosing that widgets can be dragged between dashboard environments [Forstall, column 21, lines 62-65].

6-3.	Regarding claim 3, Forstall-Pang-Santoro teach all the limitations of claim 1, wherein the first selection of information comprises a title of the first application and one or more pieces of additional information, the additional information comprising: regional information, a counter relevant to the first application, or a chart of data associated with the first fapplication, by disclosing that a widget may include a title of an application and provide information regarding weather in a certain region, as shown in [Forstall, figure 4f].

6-4.	Regarding claim 4, Forstall-Pang-Santoro teach all the limitations of claim 3, wherein the second selection comprises the title and less additional information than provided in the first selection, by disclosing that a widget may include a title of an application as shown in [Forstall, figure 4f] and one or more rules are associated with a dashboard environment, including rules for controlling content that is displayed or used by a widget [Forstall, column 23, lines 56-57]. 

6-5.	Regarding claims 5 and 16, Forstall-Pang-Santoro teach all the limitations of claims 4 and 15 respectively, wherein the user interface comprises a link area comprising one or more links to applications that do not have any of the additional information, by disclosing a configuration bar that displays icons which provide access to various widgets that can be placed on a dashboard [Forstall, column 9, lines 8-22].

6-6.	Regarding claim 8, Forstall-Pang-Santoro teach all the limitations of claim 1, wherein the requesting comprises requesting the updated information from the first application responsive to the received indication to move the first tile from the first section of the user interface to the second section of the user interface; and receiving the updated information from the first application, by disclosing that when a widget is moved onto a dashboard, it conforms to the dashboard’s properties, theme or content and it is modified as appropriate to be consistent with widgets in the dashboard [Forstall, column 27, lines 43-48]. Thus, information in the widget will be updated to conform to the rules and properties of the dashboard when moved onto the dashboard.

6-7.	Regarding claim 11, Forstall-Pang-Santoro teach all the limitations of claim 1, wherein the user interface comprises a role-based grouping of the plurality of tiles, wherein the tiles of the role-based grouping correspond to a role of a user accessing the user interface, by disclosing that more than one dashboard may be created based on role of the user, such as one for work and another for personal matters [Forstall, column 20, lines 35-37]. Each widget may belong to a class [Forstall, column 21, lines 43-46]. A dashboard environment and widget can be matched based on a widget class or a theme [Forstall, column 22, lines 1-3, line 56 to column 23, line 16].

wherein both the first tile and a second tile are simultaneously displayed in the user interface correspond to the first application, wherein each tile is associated with different underlying data received from the first application, by disclosing that different dashboards may contain one or more of the same widgets [Forstall, column 20, lines 44-45; column 21, lines 52-53]. State information for a widget can be maintained separately for each dashboard in which the widget appears [Forstall, column 20, lines 45-47]. A set of tiles may represent content from different components of the same application, such as an approvals tile, an expenses tile, and a my-service-requests tile from a Financials/Supply Chain Management (FSCM) application [Pang, column 11, lines 30-38]. Tiles may be personalized and customized [Pang, column 11, lines 50-55]. Since the state of each widget is maintained separately and each widget is customized with the user’s choice of content, widgets in different dashboards of Forstall may correspond to the same application but display different associated underlying data.

6-9.	Regarding claim 22, Forstall-Pang-Santoro teach all the limitations of claim 1, further comprising: determining an available bandwidth to receive updated information from the first application; and adjusting a frequency as to how often updated information is requested from the first-application based on the determined available bandwidth, by disclosing that the rate at which a displayed tile is refreshed takes into account the available bandwidth [Santoro, column 9, lines 30-36; column 17, lines 34-38; column 21, lines 39-51; column 25, lines 55-67; column 26, lines 6-11, 51-62]. This would allow more important content to be updated when bandwidth is low. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take into account available bandwidth when refreshing content, as taught by Santoro. This would allow more important content to be updated when bandwidth is low.

wherein the second tile includes functionality that enables the second record of the application to be updated from the second tile displayed in the user interface, by disclosing that a user may click a tile to cause it to immediately refresh its contents [Santoro, column 12, lines 7-14].

6-11.	Regarding claim 25, Forstall-Pang-Santoro teach all the limitations of claim 1, wherein information displayed in at least one of the first tile or the second tiles is updated based on data received from a source other than the user, by disclosing that the application associated with a widget may be an e-mail application, a radio application, a file viewer, and a chat application [Santoro, column 20, lines 39-53; figures 1, 4] which may be customized with the user’s choice of content [Santoro, column 10, lines 58-65]. The tiles may thus be updated from an outside source [Santoro, column 2, lines 39-60; column 17, lines 6-16]. 

6-12.	Regarding claim 26, Forstall-Pang-Santoro teach all the limitations of claim 1, wherein the information of the first record is structured as at least a first data point and a second data point, wherein the information of the second record is structured as at least the first data point and the second data point, wherein the first tile displays the information for both the first data point and the second point, wherein the first tile displays the information for both the first data point and the second point, and wherein both the first tile and the second tile include identical functionality that is executable with regard to the first data from the first tile or the second data from the second tile, by disclosing that the dashboards allow for multiple-instance widgets [See column 14, lines 1-3 of Chaudhri (U.S. Patent No. 7,490,295) which Forstall incorporates by reference [Forstall, column 1, lines 10-12, 19-20]] including a stock quote widget [Chadhuri, column 19, lines 58-63; figure 19]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to [Chadhuri, column 13, lines 28-48]. Thus, each instance of the stock quote widget contains the same functionality provided by the preferences controls to configure which stocks are included in the display, and may display a ticker symbol and a stock price for each stock configured by the user to be included in the display [Chadhuri, column 19, lines 58-63; figure 19].

7.	Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall (U.S. Patent No. 7,954,064), in view of Pang (U.S. Patent No. 10,452,757), in view of Santoro et al (U.S. Patent No. 7,987,431), and further in view of Gilham et al (Pub. No. US 2011/0227739 A1).

7-1.	Regarding claim 6, Forstall-Pang-Santoro teach all the limitations of claim 1. Forstall-Pang-Santoro do not expressly teach the claim further comprising: receiving an activation of the first tile; and launching the first application responsive to the activation. Gilham discloses providing a system that provides a display for local and remote software applications [paragraph 2]. A plurality of widgets is used to access aggregate data or launch applications that are hosted on a remote computing device [paragraph 16]. Examples of widgets comprise widgets for displaying patient health trends, lab data, event triggers, alarm history, clinical data, treatment protocols, launching clinical applications, launching hospital applications, or printing data [paragraphs 82, 92]. This would allow a user to more easily launch an application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to launch an application responsive to activation of a tile, as taught by Gilham. This would allow a user to more easily launch an application.

wherein the user interface comprises a launch pad to a backend system comprising one or more processors, wherein the backend system is remote from a device comprising the user interface, and wherein the launching comprises activating the first application on the backend system, by disclosing activating a widget to access aggregate data or launch applications that are hosted on a remote computing device [Gilham, paragraph 16]. This would reduce the need for a large suite of local applications, data storage, and utilities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to launch an application on a remote computing device responsive to activation of a tile, as taught by Gilham. This would reduce the need for a large suite of local applications, data storage, and utilities.

Allowable Subject Matter
8.	Claims 12-15 and 18 are allowed.

Response to Arguments
9.	The Examiner acknowledges the Applicant’s amendments to claim 12, the cancellation of claim 9, and the addition of claim 26.
	Regarding independent claim 1, Applicant alleges that Forstall (U.S. Patent No. 7,954,064), in view of Pang (U.S. Patent No. 10,452,757), and further in view of Santoro et al (U.S. Patent No. 7,987,431) do not teach wherein the first tile includes functionality that receives updated information about the first record from a user, and provides the updated information to the first application that updates the first record of the user account” because Santoro only discloses providing access to information, and does not allow the user to edit data within a tile.
combination of Forstall, in view of Pang, and further in view of Santoro are considered to teach the claim limitation. Forstall discloses displaying on dashboards, a plurality of widgets [Forstall, column 6, lines 14-17; column 20, lines 35-48; column 21, lines 41-46 figure 8] that correspond to applications [Forstall, column 2, lines 9-12]. The widgets of Forstall are described in application 10/877968 to Chaudhri et al (U.S. Patent No. 7,490,295) [Forstall, column 2, lines 19-22] which Forstall incorporates by reference [Forstall, column 1, lines 19-20]. Chaudhri discloses that widgets include software accessories for performing useful, commonly needed functions, and may be interactive so that a user performs common input operations to utilize the functionality of the widget [Chaudhri, column 6, lines 1-13]. Preference controls for a widget may be accessed [Chaudhri, column 13, lines 28-42] that allow the user to update information displayed by the widget, such as time, location and format for a clock widget [Chaudhri, column 13, lines 45-47; column 20, lines 39-44], color and font displayed within a widget [Chaudhri, column 13, lines 47-48], stocks to be included in a widget [Chaudhri, column 19, lines 58-63], location for weather information [Chaudhri, column 19, line 64 to column 20, line 3], traffic webcam location [Chaudhri, column 20, lines 4-10], and items to be tracked in a package tracking widget [Chaudhri, column 20, lines 18-28]. Thus, a widget includes functionality that allows a user to configure and update what information displays in the widget. 
	Pang discloses displaying various tiles, where each tile represents a software component of an application running on a particular server [column 11, lines 24-27; figure 4]. A set of tiles may represent content from different components of the same application, such as an approvals tile, an expenses tile, and a my-service-requests tile from a Financials/Supply Chain Management (FSCM) application [column 11, lines 30-38]. A user has an account with the FSCM application and may log-on to access content [column 11, lines 56-58]. Thus, content from each of the tiles representing a component of the FSCM application belong to a user account. This would allow the user to simultaneously see different information from a user account of the same application without having to switch between views. Since [Forstall, column 23, lines 56-57; Chadhuri, column 13, lines 28-48], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to open multiple widgets displaying different information from a user account of the same application, as taught by Pang. This would allow the user to simultaneously see different information from the same application without having to switch between views. Thus, the combination of Forstall-Pang would allow a user to open multiple instances of a widget, with each instance containing information from a record of the user account, and with the ability for the user to update the information displayed within each widget using preferences controls. 
Santoro discloses an interface having a plurality of tiles [figure 1]. Tiles provide the user with access to the underlying information, whether that data be a hierarchical menuing system leading the user to a different level or tiles, a word processing file stored on a local area network, a spreadsheet stored locally on a user’s computer, HTML file on the Internet, or a television signal [column 11, line 65 to column 12, line 6]. Thus, the tiles allow the user to provide updated information, such as editing data in a word processing file or spreadsheet. A user may click a tile to cause it to immediately refresh its contents [column 12, lines 7-14]. This would allow the user to easily obtain the most up-to-date information within a tile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a user to refresh contents of a tile, as taught by Santoro. This would allow the user to easily obtain the most up-to-date information within a tile. Thus, the combination of Forstall-Pang-Santoro would allow the user to update the information displayed within each widget and request the updated information in response to user selection of the widget.
Similar arguments have been presented for independent claim 20 and thus, Applicant’s arguments are not persuasive for the same reasons. Examiner notes that independent claim 12 has been 
Newly added claim 26 has been rejected under 35 U.S.C. 103 as being unpatentable over Forstall, in view of Pang, and further in view of Santoro. Forstall discloses that the dashboards allow for multiple-instance widgets [See column 14, lines 1-3 of Chaudhri (U.S. Patent No. 7,490,295) which Forstall incorporates by reference [Forstall, column 1, lines 10-12, 19-20]] including a stock quote widget [Chadhuri, column 19, lines 58-63; figure 19]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple instances of the stock quote widget. This would expand the amount of information from a widget able to be provided to the user on the display. Each widget includes preferences controls that allow the user to configure what information is displayed by the widget [Chadhuri, column 13, lines 28-48]. Thus, each instance of the stock quote widget contains the same functionality provided by the preferences controls to configure which stocks are included in the display, and may display a ticker symbol and a stock price for each stock configured by the user to be included in the display [Chadhuri, column 19, lines 58-63; figure 19].
Applicant states that dependent claims 2-8, 11, 21-22, and 24-26 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1. However, as discussed above, Forstall, in view of Pang, and further in view of Santoro are considered to teach claim 1, and consequently, claims 2-8, 11, 21-22, and 24-26 are rejected.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.